Citation Nr: 0934649	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected degenerative joint disease 
(DJD), lumbar spine effective from April 6, 2004, with 
separate 10 percent rating for left lumbar radiculopathy 
effective from May 13, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1986 to December 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to service connection for 
DJD, lumbar spine, and assigned the same an initial 10 
percent disability rating, effective April 6, 2004.

By a February 2006 rating decision of a Decision Review 
Officer (DRO), the disability rating assigned to the 
Veteran's DJD, lumbar spine, was increased to 20 percent, 
effective April 6, 2004.  As the 20 percent evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

By an October 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for left 
lumbar radiculopathy, and assigned an initial 10 percent 
disability rating, effective May 13, 2006. 


FINDINGS OF FACT

1.  Since October 9, 2007 (but no earlier), the orthopedic 
manifestations of the Veteran's DJD, lumbar spine, included 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, without evidence of incapacitating episodes 
lasting between four and six weeks in any 12-month period 
requiring bed rest or pain not contemplated by the diagnostic 
criteria.

2.  Prior to May 13, 2006, the effective date of service 
connection for left lumbar radiculopathy, the Veteran's DJD, 
lumbar spine, was not productive of a neurological impairment 
of the left lower extremity that results in a disability 
analogous to mild incomplete paralysis of the sciatic nerve.

3.  Since May 13, 2006, the Veteran's DJD, lumbar spine, has 
been productive of a neurological impairment of the right 
lower extremity that results in a disability analogous to 
mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Since October 9, 2007, the criteria for a 40 percent 
disability rating, but no more, for the orthopedic 
manifestations of DJD, lumbar spine, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321(b)(1), 4.27, 4.40, 4.45, 4.71a, DCs 
5003, 5010, 5242, 5243 (2008).

2.  Prior to May 13, 2006, the criteria for a separate 10 
percent evaluation, for left-sided mild incomplete paralysis 
of the sciatic nerve were not met.  38 U.S.C.A.      §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 
(2008).

3.  Since May 13, 2006, the criteria for a separate 10 
percent evaluation, but no more, for right-sided mild 
incomplete paralysis of the sciatic nerve have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.    §§ 3.321(b)(1), 4.2, 4.6, 4.120, 4.123, 4.124, 
4.124a, DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability 
rating in excess of 20 percent for DJD, lumbar spine, arises 
from his disagreement with the initial evaluation assigned 
following the grant of service connection.  Once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded VA 
examinations in April 1994, November 2004, June 2007, and 
October 2007.  The Veteran has not indicated that he was seen 
regarding his DJD, lumbar spine, by any provider or at any 
time other than the treatment reflected in the current 
treatment records on file.  Therefore, the Veteran's 
identified and authorized post-service treatment records 
available and relevant to the issue on appeal have been 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008). The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2008).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee and 
spine are considered major joints.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2008).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2008).

The Veteran's DJD, lumbar spine, has been rated 20 percent 
disabling under DCs 5010-5242, effective April 6, 2004.  DC 
5010 contemplates traumatic arthritis and DC 5242 
contemplates degenerative arthritis.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2008).

The criteria for evaluation of the Veteran's DJD, lumbar 
spine, are found in 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2008).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, 
Note 2.

The Board notes that DC 5242 for degenerative arthritis of 
the spine directs the evaluator to apply criteria found under 
DC 5003 for degenerative arthritis, generally.  Further, DC 
5010 for traumatic arthritis directs the evaluator to apply 
criteria found under DC 5003 for degenerative arthritis.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R.           §§ 4.45, 
4.71a, DCs 5003, 5010, 5242, General Rating Formula for 
Diseases and Injuries of the Spine, Note 6.

DC 5003 provides that arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joints warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, DC 5003 (2008).

Intervertebral disc syndrome (IVDS), contemplated by DC 5243, 
is also applicable and is rated using a formula contained in 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(2008).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a rating of 20 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A rating of 40 percent is 
warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1.

The Board now turns to the medical evidence of record.  The 
record before the Board contains voluminous post-service 
treatment records, which will be addressed as pertinent. 
 Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence.)

On VA examination in April 1994, the Veteran reported 
occasional back pain for the past one-and-half-years.  The 
Veteran exhibited range of motion of the lumbar spine within 
normal limits.  The examiner noted that there were objective 
findings of low back pain at the time of the examination, and 
that the Veteran did not take pain medication for the same.  
X-ray examination revealed mild scoliosis of the lumbar spine 
with convexity to the left.  

In July 1997, private treatment records indicate that the 
Veteran complained of pain in the lower back and lower leg 
areas. The Veteran reported that his right toes cramp, 
especially in the morning.  Private treatment records dated 
from July 1997 to May 1998 indicate that the Veteran was 
treated for lower back spasms, and was excused from work on 
four occasions due to the same.

Private treatment records dated in September 1998 indicate 
that the Veteran had some early degenerative changes in his 
lumbar spine, especially at the L4/L5 and L5/S1 vertebral 
levels.  

VA x-ray examination conducted in October 2004 revealed a 
normal lumbar spine.  

On VA examination in November 2004, the Veteran complained of 
stiffness and pain in the lower lumbar spine and right knee.  
The Veteran denied numbness in either lower extremity.  Range 
of motion of the lumbar spine revealed flexion to 80 degrees, 
extension to 10 degrees, and bilateral rotation to 20 
degrees.  The examiner opined that the Veteran's range of 
motion was limited by pain, weakness, and lack of endurance 
following repetitive use.  The Veteran was able to heel and 
toe walk without difficulty and he demonstrated a negative 
straight leg raise and equal and normal reflexes.  The 
Veteran exhibited tenderness in the lower lumbar spine and 
between the paraspinous muscles, wherein he complained of 
spasms.  X-ray examination revealed early mild DJD of the 
lumbar spine, and the Veteran was diagnosed with the same, 
with possible sciatica.      

VA treatment records dated in February 2005 indicate that the 
Veteran complained of low back pain that radiates down the 
back of his right leg.  The examiner noted that while the 
Veteran was able to ambulate without any detectable back 
pain, including jumping up on the examination table, he 
groaned and tightened his back when he was touched.  The 
examiner also noted that while there was no visible muscle 
spasm, the Veteran tightened his paraspinous muscles and 
groaned.  X-ray examination revealed L5/S1 degenerative 
vacuum disc deformity. 

VA magnetic resonance imaging (MRI) in March 2005 revealed 
lower lumbar degenerative changes in L3/4 through L5/1, 
normal lumbar lordosis, disc desiccation and disc space 
narrowing, disc bulges, and mild neural foraminal narrowing.  

VA treatment records dated in May 2005 indicate that the 
Veteran complained of low back pain that renders him unable 
to work.  The Veteran reported that his pain medication was 
not working very well.  Physical examination revealed normal 
deep tendon reflexes, grossly intact sensation, and a 
positive straight leg raise on the left.  

VA treatment records dated in August 2005 indicate that the 
Veteran exhibited range of motion of the lumbar spine to 
include 50 degrees of flexion, 20 degrees of extension, right 
side bending to 30 degrees, left side bending to 20 degrees, 
right rotation to 35 degrees, and left rotation to 30 
degrees.  Sensation was grossly intact to the bilateral lower 
extremities.  

Additional VA treatment records dated in August 2005 indicate 
that the Veteran complained of pain in his lower back rated 
as an eight on a ten-point pain scale.  The Veteran reported 
that his pain goes down his right leg into his right toes.  
The Veteran demonstrated full range of motion of the lumbar 
spine, and a positive straight leg raise on the right at 70 
degrees.   No tenderness to palpation was noted as to the 
lumbar spine. 

VA MRI testing in January 2006 revealed abnormal results, to 
include borderline central spinal stenosis, moderate DJD, 
small broad-based slightly right paracentral disc protrusion, 
mild paracervical lordotic reversal, and mild bilateral 
neural foraminal narrowing related to uncinate hypertrophy.  
Specific to complaints of left lumbar radiculopathy, MRI 
testing revealed a left paracentral posterolateral disc 
herniation at the L3/L4 level which elevated the exiting L3 
nerve root and mildly compressed such against the left L3 
pedicle. 

VA treatment records dated in March 2006 indicate that the 
Veteran complained of low back pain, severe when he lifts 
heavy objects, without radiation of pain into the lower 
extremities.  The Veteran demonstrated full range of motion 
of the lumbar spine, a normal gait, normal strength in the 
major muscle groups of the bilateral lower extremities, down-
going toes during the Babinski examination, and normal 
reflexes.     

Private MRI testing in May 2006 revealed a moderate-sized far 
left paracentral posterolateral disc herniation at the L3/L4 
level, borderline central spinal stenosis, mild bilateral 
neural foraminal narrowing, and moderate to severe 
degenerative disc disease.  Subsequent VA MRI testing in May 
2006 revealed the same abnormalities.

VA treatment records dated in September 2006 indicate that 
the Veteran complained of back pain over the past two weeks, 
worse with twisting and bending.  The Veteran denied any 
weakness or parasthesias of the lower extremities.  Physical 
examination revealed paraspinous tenderness with spasm 
extending from the lower scapular region to the middle lumbar 
region, a negative straight leg raise, and intact motor and 
sensory of the lower extremities.  

VA treatment records dated in March 2007 and May 2007 
indicate that the Veteran complained of constant, 
unremitting, back pain, rated as a ten on a ten-point pain 
scale.  Physical examination revealed mild lumbar 
paravertebral tenderness and spasm, negative straight leg 
raise, and negative foot drop.  The examiner noted that the 
Veteran was able to get on and off of the examination table 
without difficulty.  

On VA examination in June 2007 the Veteran reported low back 
pain, intermittent, with remissions, since the time of his 
in-service motor vehicle accident.  The Veteran reported fair 
response to treatment for the same, to include medication.  
The Veteran reported that he could not quantify the number of 
incapacitating episodes over the past 12 months due to the 
chronic nature of his low back pain.  The Veteran reported 
weekly flare-ups, of moderate intensity and three to seven 
days duration.  

Physical examination in June 2007 revealed no joint swelling, 
effusion, tenderness, laxity, ankylosis, guarding, spasm, or 
other objective abnormalities.  There was evidence of 
inflammatory arthritis and positive bilateral straight leg 
raising at 30-40 degrees.  Results of neurological 
examination revealed normal coordination and orientation, 
negative Babinski sign, and normal bilateral deep tendon 
reflexes.  The Veteran reported that he used to do 
construction work and was currently retired, due to low back 
pain.  The Veteran was diagnosed with disc syndrome and 
osteoarthritis of the spine.  The examiner opined that the 
Veteran's disability had significant effects on his usual 
occupation, to include decreased strength in the lower 
extremity, weakness or fatigue, and pain.  The examiner 
opined that the Veteran's disability had significant effects 
on his usual daily activities, to include moderate effects on 
his ability to exercise and participate in sports and 
recreation.  The examiner concluded that the Veteran's 
degenerative disease of the spine, to include cervical and 
thoracolumbar, causes chronic pain, requiring medication.  
The examiner opined that the Veteran's pain and sedative 
effects of medication most likely cause him to be unable to 
perform his trained occupation, as such requires excessive 
physical activity.  

VA treatment records dated in July 2007 indicate that the 
Veteran complained of daily, severe, shocking back pain, 
worsened by activity.  Physical examination revealed a normal 
gait, normal deep tendon reflexes, grossly decreased 
sensation to light touch to the right side, and active 
movement against gravity or some resistance, with 
questionable effort.  

VA treatment records dated in September 2007 indicate that 
the Veteran underwent electromyography (EMG) testing of the 
lower left extremity.  Results revealed left lumbar 
radiculopathy, mainly involving the L5/S1 myotome.  The 
Veteran was referred for transcutaneous electrical nerve 
stimulation (TENS) treatment.  

An additional VA examination was conducted in October 2007 
due to the lack of range of motion testing at the time of the 
June 2007 VA examination.  At the time of the October 2007 VA 
examination, the Veteran complained of aching, radiating, 
mild pain, lasting only minutes each day.  The Veteran 
described his radiating pain as burning in the right great 
toe.  The Veteran denied flare-ups of his spinal condition.  
The Veteran reported that he is able to walk more than one-
quarter mile but less than one mile.  

Physical examination in October 2007 was silent for 
ankylosis, atrophy, spasm, guarding, pain with motion, 
tenderness, and weakness.  The Veteran demonstrated a normal 
gait, normal reflexes and sensation to pain and pinprick of 
the lower extremities, and active movement against full 
resistance in the hips, knees, ankles, and great toes.  Range 
of motion of the lumbar spine included flexion to 90 degrees, 
with pain at 70 degrees; extension to 30 degrees; bilateral 
flexion to 30 degrees; and bilateral rotation to 30 degrees; 
all without pain or additional loss of motion after 
repetitive use.  The Veteran was diagnosed with DJD of the 
lumbar spine.  The examiner noted that the Veteran was not 
employed and opined that the Veteran's spinal condition 
effected his usual activities of daily living to include 
moderate effects on his ability to do chores, shop, and 
exercise, and severe effects on his ability to play sports.  

VA treatment records dated in October 2007 indicate that the 
Veteran complained of back pain, rated as a ten on a ten-
point pain scale, worsened after EMG testing one month prior.  
The Veteran reported that his pain radiates to his right 
buttocks and that he feels cold.  Physical examination 
revealed that the Veteran ambulated in mild distress, 
demonstrated tenderness to palpation, a negative straight leg 
raise and slump, impaired sensation at the right L4/L5 
dermatone, and leg length discrepancy.  Range of motion of 
the lumbar spine revealed flexion to 30 degrees and extension 
to 5 degrees, with pain, and bilateral side bending to 10 
degrees.  The Veteran was diagnosed with lumbar disc disease 
and right radiculopathy at the L4/L5 areas.  

VA treatment records dated in December 2007 indicate that the 
Veteran complained of constant, unremitting, back pain, rated 
as a nine on a ten-point pain scale.  Physical examination 
revealed an antalgic gait, negative trunk listing, decreased 
sensation to light touch on the left, tenderness, and limited 
range of motion of the lumbar spine with pain and guarding.  
Results of neurological testing were unremarkable.  The 
Veteran was scheduled to receive steroid injections for pain 
management.  

VA treatment records dated in January 2008 and February 2008 
indicate that the Veteran complained of constant, 
unremitting, back pain, rated as a ten on a ten-point pain 
scale.  Records of treatment in January 2008 indicate that 
the Veteran reported numbness in the left thigh area.  

VA treatment records dated in August 2008 indicates that the 
Veteran was seen for lower back pain rated as eight on a ten-
point pain scale.  The Veteran reported that he uses 
prescription medication, including narcotics, and finds 
temporary relief with the use of a TENS unit.  Physical 
examination revealed that the Veteran ambulated in mild 
distress, demonstrated tenderness to palpation, a negative 
straight leg raise and slump, impaired sensation at the right 
L4/L5 dermatone, and leg length discrepancy.  Range of motion 
of the lumbar spine revealed flexion to 30 degrees and 
extension to 5 degrees, with pain, and bilateral side bending 
to 10 degrees.  The Veteran was diagnosed with lumbar disc 
disease and right radiculopathy at the L4/L5 areas.  

The Board now turns to the question whether the Veteran is 
entitled to an initial disability rating in excess of 20 
percent based upon degenerative arthritis under DC 5242.  The 
range of motion of the Veteran's lumbar spine, as shown 
during VA examinations and instances of VA treatment, 
includes findings of flexion limited to 30 degrees in October 
2007 and August 2008.  Flexion limited to 30 degrees meets 
the requirements of DC 5242 for a disability rating of 40 
percent.  However, evidence of flexion limited to 30 degrees, 
as is required by DC 5242 for a disability rating of 40 
percent, was not of record until October 9, 2007.  Thus, DC 
5242 may serve not as a basis for an initial disability 
rating in excess of 20 percent for service-connected DJD, 
lumbar spine, prior to October 9, 2007.  38 C.F.R. § 4.71a, 
DC 5242.  

The Board now turns to the question of whether the Veteran is 
entitled to an initial disability rating in excess of 20 
percent based upon IVDS under DC 5243.  While the Veteran, on 
VA examination in June 2007, reported that he could not 
quantify the incapacitating episodes he experienced in the 
past 12 months due to the chronic nature of his pain, the 
record does not demonstrate that the Veteran experienced 
incapacitating episodes between four and six weeks in 
duration, or that he was prescribed bed rest by a physician.  
Accordingly, he is not entitled to an initial disability 
rating in excess of 20 percent based upon IVDS under DC 5243.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, Note 1.

Regarding the period subsequent to October 2007, the Board 
has determined that the Veteran is entitled to no more than a 
40 percent disability rating under the applicable spinal 
rating criteria for his service-connected DJD, lumbar spine.  
There has been no showing of unfavorable ankylosis in any of 
the evidence.  Consideration has been given to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran has 
complained of flare-ups, there is no evidence of record that 
flare-up pain further diminished the ranges of motion not 
considered by the rating criteria.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The Board will now consider whether the Veteran is entitled 
to a separate rating based on any neurological deficit as 
part of his DJD, lumbar spine.  The Board notes that, as 
discussed above, the Veteran was granted service connection 
for left lumbar radiculopathy and assigned a 10 percent 
disability rating for the same, effective May 13, 2006.  
However, the Board must consider whether a separate rating 
may be assigned based on any neurological deficit as to the 
Veteran's right side during the entire appellate period, and 
whether a separate rating may be assigned based on any 
neurological deficit as to his left side prior to May 13, 
2006.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2008).

As to the Veteran's right side, the Board notes that the 
Veteran complained of his right toes cramping and radiation 
of pain or burning from his lower back to his right leg and 
buttocks during treatment.  Further, the Veteran exhibited a 
positive straight right leg raise in August 2005, and 
demonstrated grossly decreased sensation on the right in July 
2007.  The Veteran was diagnosed with right radiculopathy on 
October 9, 2007, less than one month subsequent to EMG 
testing of his left lower extremity and diagnosis of left 
lumbar radiculopathy.  

It is significant that, despite similar complaints and 
findings of decreased sensation and positive straight leg 
raising, EMG testing was not conducted as to the Veteran's 
right lower extremity.  The RO based the effective date of 
the grant of service connection for left lumbar radiculopathy 
on suggestive MRI findings of such on May 13, 2006, and 
confirmation of a diagnosis of such at the time of EMG 
testing in September 2007.  The Veteran was diagnosed with 
right lumbar radiculopathy less than one month later, in 
October 2007.  Thus, given the Veteran's credible complaints 
and subsequent diagnosis clinically similar to that of his 
left lumbar radiculopathy, the Board finds that May 13, 2006, 
is an appropriate effective date for the award of a separate 
disability rating as to his right side.  The Veteran is thus 
entitled to a separate disability rating for his DJD, lumbar 
spine, based upon consideration of a neurological deficit 
because there are independently ratable neurological 
residuals shown or diagnosed by the treating physicians, 
effective May 13, 2006.

As to the Veteran's left side, prior to May 13, 2006, the 
Board notes that on one occasion of VA treatment in May 2005, 
the Veteran demonstrated a positive straight leg raise.  
There is no evidence of record indicating any abnormality as 
to sensation, deep tendon reflexes, or bowel, bladder, or 
erectile dysfunction, as to the Veteran's DJD, lumbar spine, 
and his left side prior to May 13, 2006.  The Veteran is thus 
not entitled to a separate disability rating for DJD, lumbar 
spine, prior to May 13, 2006, based upon consideration of a 
neurological; deficit because there are no independently 
ratable neurological residuals shown or diagnosed by the 
treating physicians.  

In addition, with respect to the period after May 13, 2006, 
the Board finds no evidence of more than mild neurological 
deficit in either lower extremity so as to warrant a rating 
higher than the 10 percent already assigned for each 
extremity.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  To summarize, the weight 
of the credible evidence demonstrates that from April 4, 
2004, when service connection became effective, to October 8, 
2007, the day prior to the date upon which the evidence of 
record indicated more severe limitation of motion, the 
Veteran's DJD, lumbar spine, did not warrant an initial 
disability rating in excess of 20 percent.  Since October 9, 
2007, however, the weight of the credible evidence 
demonstrates that the Veteran's DJD, lumbar spine, has 
warranted a 40 percent disability rating, but no more.  
Further, the weight of the credible evidence demonstrates 
that as of May 13, 2006, the Veteran's DJD, lumbar spine, has 
warranted a separate 10 percent disability rating for a 
neurological deficit as to his right side.  Finally, the 
weight of the credible evidence demonstrates that prior to 
May 13, 2006, the Veteran's DJD, lumbar spine, has not 
warranted a separate 10 percent disability rating for a 
neurological deficit as to his left side.

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  

In this case, there has been no assertion or showing by the 
appellant that his service-connected DJD, lumbar spine, has 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that the specific disability of DJD, 
lumbar spine, has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008); see also Thun 
v. Peake, 22 Vet. App. 111, 115-16 (2008) (referral for 
extraschedular rating warranted only where level of 
disability is not contemplated by rating schedule and 
disability picture exhibits other related factors showing 
unusual or exceptional disability picture).  zaIn the absence 
of the factors set forth above, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability rating for service-connected DJD, 
lumbar spine, is granted effective October 9, 2007, and a 
separate 10 percent disability rating for the neurological 
impairment of the Veteran's DJD, lumbar spine, that results 
in a disability of the right lower extremity analogous to 
mild incomplete paralysis of the sciatic nerve, is granted 
effective from May 13, 2006.  To this extent only, the appeal 
is granted.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


